Cline, Judge:
This is a collector’s appeal for reappraisement of Pineret clips or bobby pins imported from Mexico on September 2, 1943. The merchandise was invoiced at 15 pesos per carton and entered and appraised at 15 pesos per carton plus stamps.
At the trial it was stipulated as follows:
Mr. Weil. I ask Mr. Whynman to stipulate in this case, Reappraisement 153637-A, that the merchandise consisted of bobby pins imported from Mexico, made of steel.
*257Mr. Whynman. So agreed.
Mr. Weil. That the price at which this imported merchandise was freely offered for sale in Mexico was 19.25 pesos a great gross, Mexican currency, plus 0.88 per centum sales tax a great gross, at the time of exportation of such merchandise to the United States and at which such or similar merchandise was freely offered for sale for home consumption to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature, and all other costs, charges and expenses incident to placing the merchandise in condition, packed, ready for shipment to the United States.
Mr. Whynman. So agreed.
Mr. Weil. That the foreign value was higher than the export value of this merchandise.
Mr. Whynman. So agreed and stipulated.
On the agreed state of facts, I hold that the foreign value is the proper basis for appraisement of the merchandise and that such value is 19.25 pesos a great gross, Mexican currency, plus 0.88 per centum sales tax. Judgment will be rendered accordingly.